Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/28/2022 has been entered.
Claims 1-6 and 23-27 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155027 to Broome et al. (hereafter “Broome”) in further view of US 2013/0233532 to Imwalle et al. (hereafter “Imwalle”) and US 2014/0301037 to Best

As per claim 1, Broome discloses a mobile datacenter cooling system (FIG. 1; paragraphs 0047: “A shipping container containing racks of servers is illustrated in FIG. 1. The shipping container 100 includes side doors 112, 114 and end doors 110. In addition, a cooling water interface 116 is located on a sidewall of the container. In alternate embodiments, the cooling water interface 116 could be located on any of the exterior walls, the top wall or the bottom wall.”), comprising:
at least one container comprising a container manifold to circulate coolant (FIGs. 18 and 24: “The cooling fluid supply pipe 610 and the cooling fluid return pipe 620 are operatively coupled to a cooling unit 402 located in the equipment room 120 of the shipping container. The cooling unit 402 cools the cooling fluid in the closed loop using any one of multiple different methods, as described above. In some embodiments, an evaporative heat exchanger or a refrigeration unit can be used to cool the fluid.”), associated with a cooling tower (paragraphs 0019 and 0088: “If such a shipping container relies upon an external source of cooling water, the shipping container could be located only where there is a good external source of cooling water. This could be accomplished by locating the container adjacent a river or a lake and using that water for cooling. Alternatively, if there is no natural body of water that can be used for cooling, it will be necessary to provide equipment, such as cooling towers, to remove heat from water that is circulated to the servers for cooling.”), to one or more liquid-cooled racks within the at least one container.
Broome discloses the cooling tower (paragraphs 0019 and 0048), however, Broome does not explicitly disclose a cooling tower that is mounted on or adjacent to the at least one container; and to enable fluid coupling of the container manifold with a second container manifold of a second container.
Imwalle further discloses to enable fluid coupling of the container manifold with a second container manifold of a second container (FIG. 5A-B; paragraphs 0145-0146: “Each container 502 may include vestibules 504, 506 at each end of the relevant container 502. When multiple containers are connected to each other, these vestibules provide access across the containers. One or more patch panels or other networking components to permit for the operation of data processing center 500 may also be located in vestibules 504, 506. In addition, vestibules 504, 506 may contain connections and controls for the shipping container. For example, cooling pipes (e.g., from heat exchangers that provide cooling water that has been cooled by water supplied from a source of cooling such as a cooling tower) may pass through the end walls of a container, and may be provided with shut-off valves in the vestibules 504, 506 to permit for simplified connection of the data center to, for example, cooling water piping.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).
Best further discloses a cooling tower that is mounted on or adjacent to the at least one container (FIGs. 1A-B; paragraphs 0045 and 0048).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Best into Broome’s teaching and Imwalle’s teaching because it would provide for the purpose of cooling apparatus is mounted on the exterior top of container. This is advantageous because it allows deploying the data center contained by shipping container as a single "block," which is faster (Best, paragraph 0045).

As per claim 2, Broome discloses at least one third container or the at least one container (paragraphs 0039-0040) for comprising the cooling tower (paragraphs 0019 and 0048), and adapted for at least one physical feature of the at least one third container (paragraphs 0019 and 0048), a trailer-bed, or the at least one container (paragraphs 0019 and 0048). 
Best further discloses the cooling tower adapted to satisfy cooling requirements determined for the one or more liquid-cooled racks (paragraphs 0013, 0045, 0067 and 0070).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Best into Broome’s teaching and Imwalle’s teaching because it would provide for the purpose of cooling apparatus is mounted on the exterior top of container. This is advantageous because it allows deploying the data center contained by shipping container as a single "block," which is faster (Best, paragraph 0045).

As per claim 3, Broome does not explicitly disclose at least one primary cooling loop associated with the cooling tower; at least one secondary cooling loop associated with the container manifold; and at least one cooling distribution unit (CDU) associated with or within the at least one container for exchanging heat between the at least one primary cooling loop and the at least one secondary cooling loop. 
Imwalle further discloses at least one primary cooling loop associated with the cooling tower (FIG. 1B; paragraphs 0092-0093, 0095, 0096 and 0108); 
at least one secondary cooling loop associated with the container manifold (FIG. 1B; paragraphs 0092-0093, 0095, 0096 and 0108); and 
at least one cooling distribution unit (CDU) associated with or within the at least one container for exchanging heat between the at least one primary cooling loop and the at least one secondary cooling loop (FIG. 1B; paragraphs 0092-0093, 0095, 0096 and 0108). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).

As per claim 4, Broome discloses wherein a feature of the cooling tower is determined based in part on at least one physical feature associated with the at least one container (paragraph 0019 and 0048), a trailer-bed, or a third container that is adapted to host the cooling tower, and is based in part on a second feature associated with the one or more liquid-cooled racks (paragraphs 0115 and 0117). 

As per claim 5, Broome discloses fluid couplers extending from the container manifold or the container and that is adapted for the fluid coupling between the container manifold and the second container manifold (FIGs. 18 and 24: “The cooling fluid supply pipe 610 and the cooling fluid return pipe 620 are operatively coupled to a cooling unit 402 located in the equipment room 120 of the shipping container. The cooling unit 402 cools the cooling fluid in the closed loop using any one of multiple different methods, as described above. In some embodiments, an evaporative heat exchanger or a refrigeration unit can be used to cool the fluid.”)). 

As per claim 23, Broome discloses a method for cooling a mobile datacenter (FIG. 1; paragraphs 0047: “A shipping container containing racks of servers is illustrated in FIG. 1. The shipping container 100 includes side doors 112, 114 and end doors 110. In addition, a cooling water interface 116 is located on a sidewall of the container. In alternate embodiments, the cooling water interface 116 could be located on any of the exterior walls, the top wall or the bottom wall.”), comprising: 
providing a container manifold to circulate coolant (FIGs. 18 and 24: “The cooling fluid supply pipe 610 and the cooling fluid return pipe 620 are operatively coupled to a cooling unit 402 located in the equipment room 120 of the shipping container. The cooling unit 402 cools the cooling fluid in the closed loop using any one of multiple different methods, as described above. In some embodiments, an evaporative heat exchanger or a refrigeration unit can be used to cool the fluid.”) that is associated with a cooling tower (paragraphs 0019 and 0088: “… Alternatively, if there is no natural body of water that can be used for cooling, it will be necessary to provide equipment, such as cooling towers, to remove heat from water that is circulated to the servers for cooling.”), at least one container having one or more liquid-cooled racks (FIGs. 18, 20, 22-23 and 26; paragraphs 0095, 0100, 0102-0105 and 0108: “the heat exchanger 520 includes a plurality of cooling fins 526 mounted around a U-shaped cooling fluid line 528. A first end of the U-shaped cooling fluid line 528 is coupled to a cooling fluid supply line 524 which runs vertically up one side of the enclosure cooling unit 500. The opposite end of the U-shaped cooling fluid line 528 is coupled to a cooling fluid return line 522 which also passes vertically up the enclosure cooling unit 500. As illustrated in FIG. 23, a plurality of U-shaped cooling fluid lines 528 running through the heat exchanger 520 are attached to the cooling fluid supply line 524 and the cooling fluid return line 522 at various heights within the enclosure cooling unit 500.” AND “In alternate embodiments, where an external source of cooling fluid or cooling water is available, the cooling unit 402 could make use of the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling units 500.”[Wingdings font/0xE0] a container including one or more cooling unit 500 (liquid-cooled racks as claimed) comprising cooling fins 526 mounted around fluid lines 528 and 524 [Wingdings font/0xE0] using the externally supplied cooling water to cool the cooling fluid routed to the enclosure cooling unit 500).
Broome discloses the cooling tower (paragraphs 0019 and 0048), however, Broome does not explicitly disclose a cooling tower that is mounted on or adjacent to at least one container; and enabling fluid coupling of the container manifold with a second container manifold of a second container. 
Imwalle further discloses to enabling fluid coupling of the container manifold with a second container manifold of a second container (FIG. 5A-B; paragraphs 0145-0146: “Each container 502 may include vestibules 504, 506 at each end of the relevant container 502. When multiple containers are connected to each other, these vestibules provide access across the containers. One or more patch panels or other networking components to permit for the operation of data processing center 500 may also be located in vestibules 504, 506. In addition, vestibules 504, 506 may contain connections and controls for the shipping container. For example, cooling pipes (e.g., from heat exchangers that provide cooling water that has been cooled by water supplied from a source of cooling such as a cooling tower) may pass through the end walls of a container, and may be provided with shut-off valves in the vestibules 504, 506 to permit for simplified connection of the data center to, for example, cooling water piping.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).
Best further discloses a cooling tower that is mounted on or adjacent to the at least one container (FIGs. 1A-B; paragraphs 0045 and 0048).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Best into Broome’s teaching and Imwalle’s teaching because it would provide for the purpose of cooling apparatus is mounted on the exterior top of container. This is advantageous because it allows deploying the data center contained by shipping container as a single "block," which is faster (Best, paragraph 0045).

As per claim 24, it is method claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 24 is rejected for the same reasons as set forth in the rejection of claim 2.

As per claim 25, it is method claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 25 is rejected for the same reasons as set forth in the rejection of claim 3.

As per claim 26, it is method claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 26 is rejected for the same reasons as set forth in the rejection of claim 3.

As per claim 27, Broome discloses evaluating temperature requirements of one or more second liquid-cooled racks (paragraphs 0115-0117 and 0119);
evaluating flow rates or flow volumes of the coolant based in part on their associations with the temperature requirements (paragraphs 0100-0101 and 0103); and 
providing an output for facilitating the circulation of the coolant, the output associated with at least one cooling tower requirement and associated with the at least one physical constraint of the container (FIGs. 18 and 23-24; paragraphs 0028, 0093, 0103 and 0117: “If the temperature within a rack enclosure climbs to another higher threshold temperature, the enclosure cooling unit pump 630 within the enclosure cooling unit may be activated to begin to circulate cooling fluid through the heat exchanger 520 in the enclosure cooling unit 500. As a result, heat will be removed from the air passing through the heat exchanger 520 to provide a greater degree of cooling to the servers within the rack enclosure 200. Here again, the rotational speed of the enclosure cooling unit pump 630 may be selectively varied based upon the sensed ambient temperature within the rack enclosure. This would also serve to minimize the amount of electricity being consumed by the enclosure cooling unit pump 630.”), the trailer-bed, or the third container. 
Imwalle further discloses evaluating at least one physical constraint of the container, a trailer-bed, or a third container hosting the cooling tower (paragraphs 0152 and 0156).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Imwalle into Broome’s teaching because it would provide for the purpose of the connections may enable a single external cooling water connection, while the internal cooling lines are attached together via connections accessible in vestibules (Imwalle, paragraph 0146).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Broome in further view of Imwalle, as applied to claim 1, and further in view of US 2007/0262601 to Shoemaker.

As per claim 6, Broome discloses a container including a cooling unit/tower (FIG. 26; paragraphs 0019, 0105, 0111 and 0117), however, Broome does not explicitly disclose at least one trailer-bed having at least one spring over which to support one or more of the at least one container and the cooling tower.
Shoemaker further discloses at least one trailer-bed having at least one spring over which to support one or more of the at least one container (paragraph 0087) and the cooling tower.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shoemaker into Broome’s teaching, Imwalle’s teaching and Best’s teaching because it would provide for the purpose of the trailer bed is further provided with a multiple leaf springs-type suspension system (Shoemaker, paragraph 0087).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  
Paragraph 0048 of the instant specification states:
[0048] In at least one embodiment, the coolant in the primary cooling loop 106 and in the secondary cooling loop 108 may be at least water and an additive, for instance, glycol or propylene glycol. In operation, each of the primary and the secondary cooling loops has their own coolant. In an aspect, the coolant in the secondary cooling loops may be proprietary to requirements of the components in the server tray or racks 110. The CDU 112 is capable of sophisticated control of the coolants, independently or concurrently, in the loops 106, 108. For instance, the CDU may be adapted to control the flow rate so that the coolant(s) is appropriately distributed to extract heat generated within the racks 110. Further, more flexible tubing 114 is provided from the secondary cooling loop 108 to enter each server tray and to provide coolant to the electrical and/or computing components. In the present disclosure, the electrical and/or computing components are used interchangeably to refer to the heat-generating components that benefit from the present datacenter cooling system. The tubing 118 that form part of the secondary cooling loop 108 may be referred to as room manifolds. Separately, the tubing 116 extending from tubing 118 may also be part of the secondary cooling loop 108 but may be referred to as row manifolds. The tubing 114 enters the racks as part of the secondary cooling loop 108, but may be referred to as rack cooling manifold. Further, the row manifolds 116 extend to all racks along a row in the datacenter 100. The plumbing of the secondary cooling loop 108, including the manifolds 118, 116, and 114 may be improved by at least one embodiment of the present disclosure. An optional chiller 120 may be provided in the primary cooling loop within datacenter 102 to support cooling before the cooling tower. To the extent additional loops exist in the primary control loop, a person of ordinary skill would recognize reading the present disclosure that the additional loops provide cooling external to the rack and external to the secondary cooling loop; and may be taken together with the primary cooling loop for this disclosure. 

Accordingly, the tubing or pipe/line/vestibules connecting containers is considered as a container manifold. In view of the paragraph 0048 of the specification, Imwalle paragraphs 0145-0146 fully teaches vestibules 504-506 including a multiple connections, vales and pipes that connect a multiple container. Therefore, the feature a container manifold . . . to enable fluid coupling of the container manifold with a second container manifold of a second container” is fully taught.

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4378, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193